United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1415
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                                   Lucas Reiss

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                         Submitted: February 10, 2020
                            Filed: May 12, 2020
                               [Unpublished]
                                ____________

Before SMITH, Chief Judge, COLLOTON and STRAS, Circuit Judges.
                              ____________

PER CURIAM.

     Police officers found Lucas Reiss walking around in circles in a stranger’s
backyard, high on methamphetamine and carrying a loaded semi-automatic
handgun. After he pleaded guilty to possessing a firearm as a felon, see 18 U.S.C.
§§ 922(g)(1), 924(a)(2), the district court 1 sentenced him to a within-Guidelines-
range sentence of 108 months in prison. He claims that the sentence was
substantively unreasonable. We affirm.

       There was no abuse of discretion. See United States v. Feemster, 572 F.3d
455, 461 (8th Cir. 2009) (en banc) (discussing the standard of review); see also
United States v. Deegan, 605 F.3d 625, 634 (8th Cir. 2010) (holding that a sentence
within the advisory range is entitled to a “presumption of reasonableness”). The
district court sufficiently considered the statutory sentencing factors, 18 U.S.C.
§ 3553(a), and although Reiss believes that it failed to account for several mitigating
circumstances, the record shows otherwise. It treated some, like his extensive (yet
nonviolent) criminal history, as aggravating. For others, such as his traumatic
childhood, it simply gave them less weight than he would have liked. These choices
were within its discretion. See United States v. Ryser, 883 F.3d 1018, 1022 (8th Cir.
2018).

      We accordingly affirm the judgment of the district court.
                     ______________________________




      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
                                   -2-